Per Curiam.
This is a rule to show cause why a judgment should not be opened and set aside on the petition of the Philadelphia Brewing Company.
The claim of the brewing company is on an account against Lancaster for beer sold to him before November 7th, 1902.
The certificate of .the brewing company to do business in this state was granted by the secretary of state November 7th, 1902. The brewing company is a foreign corporation and cannot maintain an action for sales made before November 7th, 1902. Pamph. L. 1896, p. 307, §§ 97, 100, 101, Section 101 imposes the same penalties as apply in Pennsylvania, where the brewing company is incorporated. Delaware River Quarry Co. v. Bethlehem Co., 53 Atl. Rep. 533.
The brewing company cannot maintain an action for its claim, and therefore cannot maintain this rule.
The rule is discharged, with costs.